DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 6, 9-10 & 12 are cancelled. Claims 1-5, 7-8, 11 & 13 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-5 & 7-8 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A) in view of Kakuno (JP 2012209061 A).
Regarding claims 1, 3-4 & 6-8, Masuda teaches a cylindrical battery cell configured such that an outer surface of the cylindrical case excluding electrode terminals is wrapped by a heat-shrinkable tube (Fig. 6; [0001]-[0002] & [0004]), wherein the heat-shrinkable tube comprises:		a tube substrate made of a polyester based resin such as polyethylene terephthalate and being heat shrinkable ([0026] & [0031]);									a reinforcement agent made of a first nylon-based resin consisting of nylon 66 for increasing tensile stress and operating temperature of the heat-shrinkable tube, wherein nylon 66 makes up 15 wt% to 20 wt% of a nylon copolymer comprising the nylon 66 and wherein the nylon copolymer in the heat-shrinkable tube makes up 5 wt% to 30 wt% based on the total weight of the polyester ([0033] & [0035]);								an ultraviolet (UV) absorber for absorbing ultraviolet rays radiated to the heat-shrinkable tube ([0051]).													Furthermore, when the nylon copolymer makes up 30 wt% of the total weight of the polyester, the resulting heat shrinkable tube comprises: 100 parts polyester such as PET, 30 parts nylon copolymer (of which 4.5 to 6 parts is nylon 66 and 24 to 25.5 parts is nylon 6). Thus, nylon 66 can make up 3.5 wt% to 4.6 wt% of the heat-shrinkable tube which overlaps with the presently claimed range of 3 wt% to 10 wt%.  								However, Masuda is silent as to (1) the UV absorber being a benzophenone compound 2 and a light wavelength of 300 nm to 400 nm for 1000 hours in an atmospheric condition of 50°C.							Kakuno teaches a film, which can be tubular and heat-shrinkable, having an ultraviolet absorbing function disposed on the outer periphery of a battery case, wherein the film comprises a thermoplastic resin such as polyethylene terephthalate and a UV absorber such as hydroxy benzophenone which is included in an amount of 2 wt% of a total weight of the film ([0001]-[0002], [0013]-[0014] & [0018]).										It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to use hydroxy benzophenone, as a UV absorber, in an amount of 2 wt% of a total weight of Masuda’s heat-shrinkable tube because the resulting heat-shrinkable tube can protect the battery case from UV rays so that deterioration of a resin material such as PP and ABS used in conventional battery cases is prevented, thereby preventing embrittlement and reduced strength as taught by Kakuno ([0005] & [0008]). Furthermore, one of ordinary skill in the art would expect the inclusion of Kakuno’s UV absorber in Masuda’s heat-shrinkable tube to inherently result in the emission of absorbed ultraviolet rays as thermal energy to prevent scission of polymer chains of the nylon-based resin or the polyester-based resin as a result of reaction with oxygen. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.		2 and a light wavelength of 300 nm to 400 nm for 1000 hours in an atmospheric condition of 50°C. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01. I.
Regarding claim 2, Masuda teaches the heat-shrinkable tube further comprising a colorant (i.e pigment for realizing color) as an additive ([0051]).
Regarding claim 5, Masuda teaches the heat-shrinkable tube of the cylindrical battery cell having a thickness preferably ranging from 50 to 150 microns with an exemplary embodiments using a thickness of 100 microns ([0060], [0065] & [0067]).  
Regarding claim 13, Masuda teaches the nylon-based resin being contained in the polyester-based resin in a blended state ([0035] & [0053]-[0054]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Masuda (JP 2009167259 A), Kakuno (JP 2012209061 A), as applied to claims 1-5 & 7-8 & 13 above, and further in view of Sato (US 2018/0069204 A1).	
Regarding claim 11, Masuda as modified by Kakuno teaches the cylindrical battery cell of claim 2, as shown above, but is silent as to the pigment being included in an amount of 10 .

Response to Arguments
Applicant's arguments filed 09/17/2020 have been fully considered but they are not persuasive. In response to applicant’s arguments that the heat-shrinkable tube of Masuda as modified by Kakuno does not fairly teach or suggest feature (2) (i.e no crack are formed in the heat-shrinkable tube even when the heat-shrinkable is exposed UV rays having a light intensity of 61.5 W/m2 and a light wavelength of 300 nm to 400 nm for 1000 hours in an atmospheric condition of 50°C), the examiner respectfully disagrees.							As noted in the above rejection of claim 1, modified Masuda’s heat-shrinkable tube comprises a polyester-based resin such as PET, nylon 66 and an ultraviolet (UV) absorber, wherein the nylon 66 and the polyester-based resin respectively can be make from 3.5 wt% to 4.6 wt% and 76 wt% (i.e 100 parts / 130 parts) of the total weight of the heat-shrinkable tube which prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.  		Thus, in view of the foregoing, claims 1-5, 7-8, 11 & 13 stand rejected. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727